HEATTORNEY                 GENERAL
                                  QIF~EXAS
                                 Auwrxu   11. TExae
PRICE   DANIEL
ATTORNEY
      GENERAL                        October 8, 195s

                 Hon. Coke R, Stevenson, JP.
                 Admfnfstrator
                 Texas Liquor Control Board
                 Austin, Texas               Opinion Noa V-1304
                                                 Re 4   Validity  of the rider in
                                                        the general approprfatlon
                                                        bfli Pop the biennium end-
                                                        ing August 31, 1951, which
                                                        requfres a transfer   of
                                                        $5,QOO Prom the Confiscat-
                                                        ed Liquor Fund to the Qen-
                                                        era1 Revenue Fund.
                 Dear 53~:
                             You have requested an opfnfon of this office  as
                 to the valfdfty   of the following rldep fn the general ap-
                 propriation   bPPP for the biennium ‘ending August 31, 1951,
                 (H.B. 322, Acts 51st Leg., R.S. 1949, eh. 615, pe 1208,
                 at p. 1350):
                             "(24) Trsnsfer Prom SpecfaP Funds,
                      In addition to the sums to be transPepred
                      to the General Revenue Fund from special
                      funds as heretof”ore authorized fn thfs
                      Act and fn other Statutes,   there fs here-
                      by approppfated and the Comptroller and
                      Treasurer shall tPanst”er durfrgeaeh year
                      of the biennium begfnnfng September 1, 1949,
                      the following   sums out of the respective
                      special funds to the General Revenue Fund
                      for the purpose of repaying said General
                      Revenue Fund fop services   rendered by the
                      admfnfstratfve   departments cpperatflag from
                      General Revenue appropriations:    0 . .Lfquor
                      Conffscatfon   Fund, Five Thousand Dollars
                      ($5,000); D . .l(
                             By a general  statute    whfch amended Section 30 of
                 the Texas Liquor Control Act (Art. 666-30, V.P.C.) the 5lst
                 Legislature   allocated  35s of all moneys recovered each bi-
                 ennfum Prom the sale of confiscated         Pfquor, oontainer#,  and
                 certafn other property to the Confiscated          Liquor Fund and
                 placed the authority for its disposftfon          fn the Liquor Con-
                 trol Board in the followfng       language:
                                                                                      .




Hon. Coke R.        Stevenson,     Jro,    Page 2     N-1304)


              ‘l(b)   Thirty-five     per cent (35%) of all
       moneys derived       from the sale of alcoholic
       beveraF:es,    containers,     any devfce in which
       said alcoholic       beverages    are packeged     or
       property,     as authorized      In Paragraph   [a) &f
       this   Section    shall    be placed   in a separate




       violations     of the provisions      of this Act     and
       to defray    the expenses    incurred    in assa&iag,
       storing,   transporting,     selUng     and accounting
       for said confiscated      alcoholic     beverages,


       of the Texas Liquor Control      Act,  Any une%-
       pended portion    of said fund at the end of rash
       biennium  shall   remain tn said fund subjeat     to
       fusther  approprZation    for such pm osea..R
       (H.B. 84, Acts 5Zst Le 0B R.9, 19&          chv 543,
       p* 1011, at p. 1032.      7 Emphasis added)
           It is thus seen that the general       statute make6
available  to the Liquor Control     Board, when appropriated,
the money fn the Confiscated     Liquor Fund.     The money is
to be used for certain   dosigaated    expenses   and for anp
other purpose deemed neoessary      by the Board.
              The rider      in the general       appropriatfon         bill,
e         which appropriates          $5eOO0 from the Confiscated             La-
        &d    for services       rendered    by the adminfotratlve            de-
z%ments       is in conflict        with,   and therefore        is necesea+
j.1~ an attempt     to alter       or amend, the general           statute
which makes the Confiscated             Liquor Fund available            f0 ad
places the authority           to expend et 4~~ the Liquor CC&~
Board.     There Is no doubt that the Legislature                   mu&d by a
general    statute    effect     this   $5 000 transfer,
                          143 Tex. 421f; 185 SOU,2d
                       x?e may not alt&         or amend a
ute by a rider      In a general        appropriation       bill@      Att’p   OeB.
op. V-1254 (19521,
              The fact situation          presented    here is lntlralp
different     from that presented          in Att’y    Gon. OpO V-1267
Hon; Coke R. Stevenson,            Jr.,   Page   3   (V-1304)


 a95k)o That opinion was based on the fact that the Leg-
islature     orfgfnally     made only a 20% approprfatfon      instead
of the 35% allocated         by Article   666-30 VoPaCe The Lag-
‘slature    then allocated       the remafnfng  i!$ by rider     for
certain   expenditures       allowed under Article    666-30,but
Zeft the determination          of whether the money was to be so
expended with the Liquor Control           Board in complfance      with
the. general     statute0     This was merely an additional       appro-
priateon    within      the 35% Ifmit and was held valid.
             The rPder now under discussfon              does not make the
$SnOOO available         to the Board or leave the determination
of whether the $5,000 should be expended to the discretion
and judgment of the Board, and it thereby                  attempts      to amend
the general      statute,       Although   t,he Legfslature       might appro-
priate    a portion      or all of the Confiscated          Liquor Pund to
be used at the discretfon            of the Board for specified            exe
ponses authorZzed          under the Act, it may not by a rfder              fn
the general     appropriation        bill  transfer     an amount from this
fund to another        fund.     Att”y Gen” OpO V-:412 (1947)          ., There-
fore,   the $5sOOO most remafn fn the Confiscated                   Liquor Fund;
and p since the biennium in question               fs at an end, it must
be carried     over as an unexpended          balance    to the next bien-
nium in accord with the general              statute,


              The Legislature     cannot,   by a rider    to the
      general    appropriation     b%ll for the biennium       end-
      eng August 31, 1951 (-HUB. 3220 Acts 5lst Lego,
      R-SD 1949, chO 6P!jg p0 1208 at p0 %j5G>c require
      the transfer      of $5eOOO from the Conffscatad         L%-
      quor Fund, since such rider         is in conflict     with,
      and attempts      to amend9 the general      stat&r    which
      provfdes    that the Confiscated       Liquor Fund shall
      be available      to the Liquor Control      Board for.
      certain    designated    expenses   and for other pulp-
      poses deemed necessary        by the Board.      Attqy Gen,
      op, v-1254 (19513.
APPRO%3D6                                        Yours   very   truly,
C. K, Rfchards                                      PRICE DANXRL
Trial & Appellate       Division                 Attorney  General
Jesse P, Luton, Jr.
Revfewfng Assistant
                                                 Byf  v$J-@-
Charles   Do Mathews                               E, Wa a Thodr
Ffrst   Assestant                                       Assistant
EJJT:wb